  Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21            Page 1 of 12 PageID 6



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 KIMETRA BRICE, EARL BROWNE, and             §
 JILL NOVOROT,                               §
       Plaintiffs,                           §          Misc. No. 3:21-mc-00023
                                             §
 v.                                          §    (Relates to Case No. 3:18-cv-1200-
                                             §    WHO, in the United States District
 HAYNES INVESTMENTS, LLC, and                §   Court, Northern District of California)
 L. STEVEN HAYNES,                           §
       Defendants.                           §

             BRIEF IN SUPPORT OF HAYNES INVESTMENTS, LLC,
            AND L. STEVEN HAYNES’S MOTION FOR PROTECTION

      Defendants, Haynes Investments, LLC (“Haynes Investments”), and L. Steven

Haynes (“Haynes” and together, “Defendants”), seek an order of protection from giving

testimony sought by Plaintiffs, Kimetra Brice, Earl Browne, and Jill Novorot (collectively

“Plaintiffs”), during a deposition taken in the matter known as Case No. 3:18-cv-1200-

WHO, Kimetra Brice et al. v. Haynes Investments, LLC, et al., pending in the United States

District Court for the Northern District of California (the “California Lawsuit”). The

sought testimony relates to a confidential settlement agreement entered into between

Defendants and other parties (the “Settlement Agreement”) in the matter known as Cause

No. DC-19-13904, Think Finance, LLC v. L. Steven Haynes, et al., pending in the 160th

Judicial District Court of Dallas County, Texas (the “Texas State Court Lawsuit”). The

parties to the California Lawsuit left the deposition adjourned at its conclusion for




                                            1
  Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21            Page 2 of 12 PageID 7



Defendants to request that they not be compelled to provide that testimony. For the

reasons below, the motion should be granted.

                              SUMMARY OF MOTION

      During a deposition conducted in the Northern District of Texas, Plaintiffs in the

California Lawsuit sought to inquire about the entirely unrelated, private, and

confidential Settlement Agreement tentatively resolving the Texas State Court Lawsuit

against Defendants and other parties.

      Defendants’ counsel interjected during the questioning that Defendants would

seek a protective order to prevent that testimony from having to be given. Subsequent

discussions among the parties about whether a motion for protection would be necessary

were unsuccessful and Plaintiffs have directed that Defendants must move for protection.

      Despite Plaintiffs’ insistence upon the need for this motion for protection, they

have articulated no reason why the confidential terms of the Settlement Agreement in the

Texas State Court Lawsuit are relevant to their claims or defenses in the California

Lawsuit. There is a strong public policy favoring settlements, including maintenance of

the confidentiality of private resolutions of litigation such as the one at issue. Indeed,

Defendants would not only breach their contractual obligations under the Settlement

Agreement if forced to disclose its terms, but disclosure would also result in breach of a

court order abating final disposition of the Texas State Court Lawsuit pending

compliance with the terms of the Settlement Agreement, including the confidentiality



                                            2
     Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21          Page 3 of 12 PageID 8



provision. The private, confidential terms of the Settlement Agreement should not be

disturbed; instead, the protective order sought by this motion for protection should be

issued to prevent their disclosure.

                               FACTUAL BACKGROUND

1.       Overview of the California Lawsuit.

         On March 21, 2019, Plaintiffs filed the California Lawsuit—a class action lawsuit

alleging claims under RICO and various California state law causes of action. (Class

Action Complaint, attached as Exhibit 1, at ¶¶ 1, 2.) Two of the defendants originally

named in the California Lawsuit are Haynes Investments and Haynes. Plaintiffs allege

that “Haynes Investments, LLC provided substantial capital used to make high-interest

loans to consumers and participated in the affairs of the enterprise as explained [in the

Class Action Complaint]…. Haynes is the owner and managing partner of Haynes

Investments.” (Ex. 1 at ¶ 5.) The substantive allegations against both Haynes Investments

and Haynes—although disputed—are further detailed in paragraphs 82 through 97 of

the Class Action Complaint. (Ex. 1 at ¶¶ 82-97.) Both Haynes Investments and Haynes

are residents of Dallas, Texas. (Ex. 1 at ¶¶ 18, 19.)

2.       The deposition from w hich protection is sought.

         On February 12, 2021, Plaintiffs deposed Haynes in the California Lawsuit both in

his individual capacity under Rule 30(b)(1) and as the corporate representative of Haynes

Investments under Rule 30(b)(6). (Deposition Notices, attached as Exhibits 2 & 3.)




                                              3
  Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21          Page 4 of 12 PageID 9



Haynes was designated to testify on behalf of Haynes Investments on 25 deposition

topics (Ex. 3), and gave remote deposition testimony for more than six hours from his

home in Dallas, Texas (Ex. 5).

      Near the conclusion of the deposition, Haynes was asked a question that called for

disclosure of the terms of the confidential Settlement Agreement between Haynes,

Haynes Investments, and many others, including Think Finance, LLC (“Think Finance”),

in the Texas State Court Lawsuit. The Texas State Court Lawsuit has no relevance to the

issues in the California Lawsuit. Rather, the Texas State Court Lawsuit concerned a

promissory note between Haynes Investments and Think Finance, as well Haynes

Investments’ subsequent investment of funds pursuant to the promissory note. (Think

Finance’s Second Amended Petition, dated April 6, 2020, attached as Exhibit 4, at ¶ 24.)

During the deposition, Plaintiffs were able to, and did, question Haynes concerning the

underlying promissory note. (Excerpts from the Deposition Transcript of Haynes, dated

February 12, 2021, attached as Exhibit 5, at 242:2-253:17.) The only topic for which a

protective order is being sought concerns the terms of the confidential Settlement

Agreement arising from the Texas State Court Lawsuit. (Ex. 5 at 250:13-251:6.) The terms

of the Settlement Agreement made in 2020, including any monetary consideration paid,

have no relevance to the underlying claims Plaintiffs have against Defendants in the




                                           4
    Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21                        Page 5 of 12 PageID 10



California Lawsuit (Ex. 1), which focus on loans made by a third-party prior to June 1,

2016. 1

          The Texas state court with jurisdiction over the Texas State Court Lawsuit and the

corresponding Settlement Agreement has issued an order abating those proceedings until

March 30, 2021, pending compliance with the settlement terms. (Order Granting Joint

Motion to Abate Proceedings Pending Settlement, signed August 26, 2020, attached as

Exhibit 6.) Without disclosing the material terms of the Settlement Agreement, all parties

(including Haynes) expressly agreed that confidentiality was essential and that no party

was permitted to disclose the terms of the settlement agreement. (Declaration of L. Steven

Haynes, dated March 4, 2021, attached as Exhibit 7, at ¶¶ 5, 6.)

          During Haynes’s deposition, he was asked a question that called for him to speak

about the terms of the confidential Settlement Agreement. (Ex. 5 at 249:6-12.) Defendants’

counsel interjected and asked to briefly discuss the matter with Plaintiffs’ counsel off the

record and explain Defendants’ position. (Ex. 5 at 249:6-23.) Specifically, Defendants

believed that seeking a protective order was the appropriate remedy; however, offered

when the deposition resumed that Plaintiffs’ counsel might wish to complete the




1To the extent Plaintiffs believe that the terms of the confidential settlement agreement have any bearing
on Haynes’s assets, such discovery is plainly improper. See, e.g., Sierrapine v. Refiner Prod. Mfg., Inc., 275
F.R.D. 604, 609 (E.D. Cal. 2011)(collecting cases demonstrating that, with limited exceptions, “district courts
across the country generally do not allow pre-judgment discovery regarding a defendant’s financial
condition or ability to satisfy a judgment”).



                                                      5
 Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21                 Page 6 of 12 PageID 11



deposition on other issues and leave the deposition adjourned afterward for Haynes to

file this motion:

              [Defendants’ counsel:] All right. So just to put on the record
              the position Mr. Haynes is taking here. The question called for
              him to speak about a settlement agreement that’s confidential.
              And as I explained to counsel for the [P]laintiffs, the options
              that I think I have at the moment are to either adjourn the
              deposition now or … to allow counsel to ask questions about
              unrelated topics and then allow the deposition to be
              adjourned at the conclusion.

              And I understand we’re only going to go another four or five
              minutes, so I’d like to let [Plaintiffs’ counsel] use that time for,
              you know, any productive purpose she wants other than
              talking about the confidential settlement.

              But, you know, we’re going to seek a protective order in order
              to prevent Mr. Haynes from having to disclose the terms of
              the settlement agreement that he was speaking about.

(Ex. 5 at 250:13-251:6.)

       Plaintiffs’ counsel concluded the examination on other issues, and the parties

agreed to adjourn the deposition to allow Defendants to file this motion for protection,

but also agreed to discuss the issue further after the deposition. (Ex. 5 at 254:23-257:7.)

       During subsequent discussions between Defendants’ and Plaintiffs’ counsel,

Plaintiffs indicated that they would consider whether they wished to pursue their

questioning about the confidential terms of the Settlement Agreement, which after

further deliberation, Plaintiffs confirmed they did and indicated this motion for




                                               6
    Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21                     Page 7 of 12 PageID 12



protection would be necessary. (Email between Defendants’ Counsel and Plaintiffs’

Counsel, attached as Exhibit 8.) 2

                              ARGUMENT AND AUTHORITIES

1.      The Court has the authority to issue the protection sought by this Motion.

        Under Rule 26(c), “[t]he court may, for good cause, issue an order to protect a party

or person from annoyance, embarrassment, oppression, or undue burden or expense,

including … forbidding inquiry into certain matters, or limiting the scope of disclosure

or discovery to certain matters[.]” Fed. R. Civ. P. 26(c)(1). Where a party or other person

from whom discovery is sought objects to the provision of that discovery, they may move

for a protective order in the court where the action is pending or in the district court

where the deposition is taken. Id. The deposition at issue was taken within this District,

and it is therefore an appropriate venue for this motion for protection to be resolved.

2.      The testimony Plaintiffs seek w ould unjustifiably require disclosure of the
        contents of the confidential Settlement Agreement resolving the Texas State
        Court Law suit—a lawsuit unrelated to the California Law suit.

        There is in Texas, as elsewhere, a public policy in favor of settlements to effectuate

the efficient administration of justice. E.g., Sherman v. LaMothe, No. CIVA 308-CV-1516-

K, 2009 WL 812194, at *2 (N.D. Tex. Mar. 26, 2009) (citing Elbaor v. Smith, 845 S.W.2d 240,




2In addition to these subsequent discussions, the delay in the filing of this motion was also occasioned by
the delayed receipt of the transcript due to the court reporter residing in Texas and being without power
for a protracted period after the deposition. (Email from Court Reporter to Defendants’ Counsel, dated
February 17, 2021, attached hereto as Exhibit 9.)



                                                    7
 Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21              Page 8 of 12 PageID 13



250 (Tex.1992)). The Settlement Agreement at issue is one that was reached privately—

although subject to the Texas state court’s oversight pending final disposition, its terms

were privately negotiated and not subject to judicial approval. (Ex. 6; Ex. 7 at ¶¶ 5-6.)

“Keeping private settlement agreements confidential serves the interests of both the

public and the parties, because it advances the strong public interest in, and policy

objectives furthered by, promoting settlement. Consequently, courts should honor

confidentialities that are bargained-for elements of settlement agreements.” Prater v.

Commerce Equities Mgmt. Co., No. CIV.A. H-07-2349, 2008 WL 5140045, at *9 n.3 (S.D. Tex.

Dec. 8, 2008) (internal quotation marks and citation omitted). “In the context of purely

private settlements, disclosing the settlement amount may be inconsistent with the policy

of promoting settlements among litigants.” Id.

       Moreover, confidential material, such as the terms of a confidential settlement

agreement, is subject to protection because “[a]n answer to a deposition question

revealing privileged material or other confidential material is considered to cause some

serious harm.” Detoy v. City and Cnty. of San Francisco, 196 F.R.D. 362, 365–66 (N.D. Cal.

2000) (citing Paparelli v. Prudential Ins. Co. of Am., 108 F.R.D. 727, 730 (D. Mass. 1985)).

Indeed, “[s]trong public policy favoring settlement of disputed claims dictates that

confidentiality agreements regarding such settlements not be lightly abrogated.” Brantley

v. Boyd, No. 07-CV-06139 NC, 2013 WL 1786585, at *2 (N.D. Cal. Apr. 25, 2013). Therefore,




                                             8
 Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21              Page 9 of 12 PageID 14



absent demonstration of a sufficiently compelling need, courts will not “abrogate the

parties’ expectation of confidentiality.” Id. at *1.

       The underlying Settlement Agreement contains an express confidentiality clause

requiring all parties to the settlement, including Haynes and Haynes Investments, to keep

the terms of the Settlement Agreement confidential. (Ex. 7 at ¶¶ 5, 6.) The terms of the

Settlement Agreement were privately negotiated and each term is material—indeed,

neither Haynes nor Haynes Investments would have entered into the Settlement

Agreement absent those terms, including in particular the confidentiality provision.

(Ex. 7 at ¶¶ 5, 6.) To set aside the settling parties’ expectation that their agreement would

remain confidential (including the interests of third-parties whose interests are

implicated in the disclosure of the settlement terms) would undermine public policy

encouraging settlements, particularly when as here, Plaintiffs have not identified any

compelling need for the information sought. See, e.g., Merrill v. Waffle House, Inc., 227

F.R.D. 475, 478 (N.D. Tex. 2005) (party seeking discovery of a confidential settlement

agreement must sufficiently explain the relevance thereof to warrant production);

Bunnett & Co., Inc. v. Dores, No. A-15-CV-1104-LY-AWA, 2018 WL 3342883, at *2 (W.D.

Tex. May 18, 2018) (“[R]elevant information [can] be obtained by other discovery

mechanisms that do not have the same prejudicial concerns as requiring a party to

produce a confidential settlement agreement.”). Thus, the Settlement Agreement should

remain confidential as expected by the parties and in accordance with public policy.



                                               9
    Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21                        Page 10 of 12 PageID 15



         Moreover, the Texas state court has issued an order requiring compliance with the

terms of the Settlement Agreement pending final disposition. (Ex. 5.) Haynes would

therefore be required to not only breach his contractual obligations under the Settlement

Agreement but also violate a court order, if forced to give the irrelevant testimony

Plaintiffs seek. (Ex. 6.)

3.       Plaintiffs have no need for the testimony they seek in aiding their claims in the
         California Law suit, nor have they articulated any need as required.

         Again, Plaintiffs have articulated no compelling explanation as to how the terms

of the Settlement Agreement in the Texas State Court Lawsuit are relevant to any claims

or defenses in the California Lawsuit. All Plaintiffs have said on this point is that they

“do want to inquire further about” the terms of the Settlement Agreement (Ex. 8), 3 but

they have not stated which aspects of the agreement which they seek to explore, why, or

what possible relevance the confidential Settlement Agreement has to their claims in the

California Lawsuit.

         Given the context of the line of questioning underway at the time the issue of the

confidential Settlement Agreement arose during the deposition, it appears Plaintiffs may

wish to explore the financial terms of the agreement. Those terms have no bearing




3Plaintiffs’ counsel stated in the email that they “want[ed] to inquire further about the note,” (Ex. 8), but as
reflected in the deposition transcript, this is presumably a typographical error. The only subject
Defendants’ counsel indicated would be subject to the protective order motion was “the terms of the
[confidential] settlement agreement [Haynes] was speaking about,” and that Plaintiffs otherwise did
question Haynes regarding other non-confidential aspects of the note at issue. (Ex. 5 at 242:2-253:17.)



                                                      10
Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21           Page 11 of 12 PageID 16



whatsoever on any potential claim or defense in the California Lawsuit. There is no good

reason why, under these circumstances, public policy, the parties’ expectations, and the

Texas state court order should be set aside so that Plaintiffs may pry into a private

settlement agreement that has nothing to do with their claims against Defendants in the

California Lawsuit. Their attempts to invade that irrelevant confidential resolution of

unrelated litigation borders on harassment and should not be allowed. Instead, the

requested protective order should issue and the Settlement Agreement protected from

disclosure.

                                   CONCLUSION

       For the reasons set forth above, Defendants respectfully request that the Court

grant this motion for protection and issue the enclosed proposed protective order.

       Dated: March 4, 2021.

                                        Respectfully submitted,


                                        By: /s/ David A. Walton
                                            David A. Walton
                                            Texas Bar No. 24042120
                                            dwalton@bellnunnally.com
                                            Bell Nunnally & Martin LLP
                                            2323 Ross Avenue, Suite 1900
                                            Dallas, Texas 75201
                                            Tel. (214) 740-1445
                                            Fax (214) 740-5745

                                             Counsel for Defendants,
                                             Haynes Investments and L. Steven Haynes



                                          11
Case 3:21-mc-00023-N-BT Document 2 Filed 03/04/21                    Page 12 of 12 PageID 17



                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was sent
to the following parties of record in accordance with the Federal Rules of Civil Procedure
on March 4, 2021.

       Anna C. Haac                                  Tanya S. Koshy
       ahaac@tzlegal.com                             tkoshy@tzlegal.com
       Tycko & Zavareei LLP                          Tycko & Zavareei LLP
       1828 L Street, NW, Suite 1000                 1970 Broadway, Suite 1070
       Washington, DC 20036                          Oakland, CA 94612
       Tel. 202-973-0900, ext. 105                   Tel. 510-254-6808
       Fax 202-973-0950                              Fax 202-973-0950

       Counsel for Plaintiffs, Kimetra Brice,        Counsel for Plaintiffs, Kimetra Brice, Earl
       Earl Browne, and Jill Novorot                 Browne, and Jill Novorot

       David F. Herman
       dherman@armstrongteasdale.com
       Jonathan P. Boughrum
       jboughrum@armstrongteasdale.com
       Michael C. Witsch
       mwitsch@armstrongteasdale.com
       Armstrong, Teasdale, LLP
       2005 Market Street, 29th floor
       One Commerce Square
       Philadelphia, PA 19103
       Tel. 267-780-2015

       Counsel for Defendants in the
       California Lawsuit


                                           By: /s/ David A. Walton
                                               David A. Walton




                                                12
